Citation Nr: 0118714	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
February 1987 and from July 1988 to April 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issues 
on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The evidence shows that the veteran has been treated at the 
Bethesda Naval Hospital.  The claims folder does not contain 
post-service medical records of the veteran's treatment at 
that facility.  Therefore, the Board finds that those records 
should be obtained and associated with the claims folder.

The June 1999 VA heart examination notes that certain tests 
were to be performed to evaluate the cardiac status of the 
veteran.  The requested tests included an electrocardiogram, 
a lipid profile, a "chem pro 7," and a stress test.  The 
results of those tests are not contained in the claims folder 
and it does not appear that the examiner provided any 
addendum to the examination report after reviewing those 
tests.  The Board finds that the reports of those tests 
should be obtained and associated with the claims folder.

The Board finds that a VA examination is needed to determine 
whether or not the veteran has any cardiac disability, and if 
so, whether that cardiac disability may be related to his 
service or to any service-connected disability.  

The Board also finds that a VA examination is needed to 
determine whether the veteran has any disorder of the eyes 
which does not constitute refractive error of the eye or a 
congenital or developmental abnormality, and if so, whether 
any such disability is related to the veteran's service or to 
any service-connected disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should request copies of the 
tests performed pursuant to the request 
by the examiner at the June 1999 VA heart 
examination.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
heart or eye disorder since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
specifically request the veteran's 
records from the Bethesda Naval Hospital.

3.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

4.  The RO should schedule the veteran 
for VA cardiovascular and ophthalmology 
examinations.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiners should provide 
the following information:

a)  The cardiovascular examiner 
should state whether or not any 
cardiac disability is present.  If a 
cardiac disability is found, the 
examiner should state whether it is 
as likely as not that the cardiac 
disability is the result of the 
veteran's service-connected vascular 
disabilities, is the result of any 
disease or injury incurred in or 
aggravated by service, or was 
incurred in or aggravated by the 
veteran's service.

b)  The ophthalmology examiner 
should provide a diagnosis of all 
eye pathology present.  The veteran 
has been previously diagnosed with 
myopia with astigmatism and right 
hyperphoria.  The examiner should 
state whether or not those 
conditions and any other conditions 
of the eye found are considered 
refractive error of the eye or 
constitute congenital or 
developmental abnormalities.  The 
examiner should state whether those 
conditions were incurred in or 
aggravated by service or are the 
result of any disease or injury 
incurred in or aggravated by 
service.

5.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

6.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


